Citation Nr: 0928998	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-06 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation, in excess of 40 
percent disabling, for bilateral mixed hearing loss post 
operative myringotomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine, which continued a 40 percent disability 
rating for bilateral hearing loss effective from January 30, 
1995.


FINDING OF FACT

The Veteran has shown, at worse, Level VII hearing loss in 
the right ear and Level VII hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, in excess of 40 percent, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in January 2006 was furnished the Veteran in 
accordance with the notice provisions of the VCAA.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decision.

In the January 2006 letter noted above, the Veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement.  See generally Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing 
VA's duty to provide notice to a claimant regarding the 
information necessary to substantiate a claim.  The new 
version of 38 CFR § 3.159(b)(1), removes the portion of the 
regulation which states that VA will request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 2008).  

However, the Board also acknowledges a recent decision from 
the United States Court of Appeals for Veterans Claims 
(Court) that provided additional guidance of the content of 
the notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that to substantiate his or her claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, a specific Vasquez-Florez notice was sent to 
the Veteran in October 2008.  The claims were subsequently 
readjudicated via a December 2008 supplemental statement of 
the case.  With respect to the assignment of effective dates 
and disability ratings, those notice requirements of 
Dingess/Hartman were satisfied via a March 2006 letter.

The Veteran's service and VA treatment records have been 
obtained to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran was provided a VA audiological 
examination in February 2006 in connection with his claim.  
The Board finds the examination to be adequate as it provided 
complete audiological findings and considered the Veteran's 
medical history, including prior noise exposure and current 
hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, surpra.

Law and Analysis

In this case, the Veteran contends that his current bilateral 
hearing loss is more severe than the currently assigned 40 
percent disability evaluation.  He reported difficulty 
hearing in everyday situations such as while watching 
television and during conversation.  He reported that he 
feels as though he is in a vacuum which causes him to lose 
balance and fall.  He also reported that no one will hire him 
as a result of his hearing loss.  See August 2006 notice of 
disagreement.  Lay statements written by the Veteran's spouse 
and daughter report that the Veteran's hearing loss has 
worsened and that he has difficulty hearing the television 
and difficulty hearing during conversation.  See January 2006 
lay statements.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, staged ratings are not appropriate.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2008).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2008).  Each ear is evaluated 
separately.  Id. 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(b) (2008).  That numeral is then 
elevated to the next higher Roman numeral.  Id.  Each ear is 
evaluated separately.  Id.

The Board first notes that the VA examiner who conducted the 
examination of record provided the decibel readings for 500 
Hertz, but application of such is not necessary for 
calculating the average since it is not pertinent for rating 
the Veteran's hearing loss.  See 38 C.F.R. § 4.86(a).

In a VA audiological examination in February 2006, puretone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
70
80
90
90
83
LEFT
75
80
80
80
79

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 76 percent in the left ear.  
Findings showed moderately severe to profound hearing loss in 
the right ear and severe to profound hearing loss in the left 
ear.  The examiner noted that word recognition was good in 
the right ear and fair in the left ear.  The examiner noted 
that audiological findings were consistent and reflected the 
current, organic threshold of hearing.

Applying the audiological test results to Table VI yields a 
Roman numeral value of V for the right ear and V for the left 
ear.  Applying these values to Table VII, results in a 20 
percent disability evaluation.  However, the 38 C.F.R. § 
4.86(a) provision for exceptional patterns of hearing 
impairment is applicable to both ears.  Applying the right 
ear results of this examination to Table VIa yields a Roman 
numeral value of Level VII for both the right and left ears.  
Applying these values to Table VII, the Board finds that the 
Veteran's hearing loss is properly evaluated as 40 percent 
disabling.  

Based on the audiological findings above, the Board finds 
that the RO has applied the rating schedule accurately, and 
there is no basis under the applicable criteria for the 
assignment of an increased evaluation in excess of 40 percent 
under Diagnostic Code 6100.  Thus, the appellant's request 
for an increased rating for bilateral hearing loss must fail.

The Board acknowledges the Veteran's contention that his 
hearing loss has increased in severity since the February 
2006 examination and his request for a new examination.  See 
July 2009 informal hearing presentation.  However, the record 
shows no evidence of an increase in hearing loss since the 
2006 examination that would warrant a new VA audiological 
examination in accordance with VA's duty to assist.

The above determination is based upon consideration of 
applicable rating provisions.  In Martinak v. Nicholson, 21 
Vet. App. 447, 455-56 (2007), the Court noted that VA had 
revised its hearing examination work sheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2008).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing loss disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the February 2006 VA examination report did not 
discuss the effect of the Veteran's hearing loss on his 
activities of daily life, to include employment.  However, 
the Board finds no prejudice to the Veteran as a result of 
this omission because he (1) alleged no such prejudice and 
(2) reported he has been unemployed since 1969.  Moreover, 
the evidence does not show that the Veteran's difficulty 
understanding conversational speech has resulted in marked 
interference with employment or activities of daily life.  
Thus, any error on the part of the February 2006 VA examiner 
in failing to address the effects of the Veteran's hearing 
loss disability on occupational functioning and daily life in 
the examination report is harmless.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board in no way discounts the difficulties that the 
Veteran experiences as a result of his hearing loss.  
However, as was explained above, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometry results are obtained.  Hence, the 
Board has no discretion in this matter and must predicate its 
determination on the basis of the results of the audiology 
results of record.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  In other words, the Board is bound by law to 
apply VA's rating schedule based on the Veteran's audiometry 
results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also, the Board finds that the Veteran's hearing loss is not 
so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
Veteran's bilateral hearing loss has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.  Although the Veteran stated that no one will 
hire him due to his hearing loss, the record indicates that 
the Veteran stopped working due to ear pain in 1969 and has 
not held a steady job since that time.  See February 2006 VA 
examination report; see November 2006 psychological treatment 
record.  The record shows no evidence that the Veteran was 
denied employment due to hearing loss.  Rather, the record 
suggests that the Veteran's employment problems may be due to 
his inability to read and psychological problems.  See 
November 2006 treatment record.

For the foregoing reasons, the Veteran's claim for an 
increased evaluation for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107 (West 2002). 



ORDER

The appeal is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


